Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William E. Jacklin on 05/12/2021.

The application has been amended as follows: 
1.	(Currently Amended)  A television comprising:   	memory including computer readable instructions, the computer readable instructions including monitoring software; and 	a processor to execute the computer readable instructions including the monitoring software to at least:
execute a first object to collect and store usage data including at least one of a volume change event or a mute event associated with operation of an application executed by the television to present media associated with a media stream;  	execute a second object to collect and store system data corresponding to the television, the system data including a type of the television and a type of the application executed by the television to present the media associated with the media stream; 	compress the usage data to form compressed usage data; 	encrypt the compressed usage data to form encrypted usage data; 	report transmit the encrypted usage data to the remote system via the network to report the usage data to the remote system; and 	insert an advertisement in the media stream, the advertisement selected based on at least the reported usage data.  
6.	(Cancelled)  
7.	(Currently Amended)  A storage device or storage disk comprising computer readable instructions that, when executed, cause a processor of a television to execute monitoring software to at least: 	execute a first object to collect and store usage data including at least one of a volume change event or a mute event associated with operation of an application executed by the television to present media associated with a media stream;  	execute a second object to collect and store system data corresponding to the television, the system data including a type of the television and a type of the application executed by the television to present the media associated with the media stream;  	compress the usage data to form compressed usage data; 	encrypt the compressed usage data to form encrypted usage data; 	report transmit the encrypted usage data to the remote system via the network to report the usage data to the remote system; and 	insert an advertisement in the media stream, the advertisement selected based on at least the reported usage data.  
12.	(Cancelled)  
13.	(Currently Amended)  A method comprising: 	executing, with a processor of a television, a first object to collect and store usage data including at least one of a volume change event or a mute event associated with operation of an application executed by the television to present media associated with a media stream;  	executing, with the processor, a second object to collect and store system data corresponding to the television, the system data including a type of the television and a type of the application executed by the television to present the media associated with the media stream; 	compressing, by executing monitoring software with the processor, the usage data to form compressed usage data;  	encrypting, by executing the monitoring software with the processor, the compressed usage data to form encrypted usage data; 	reporting, by executing the monitoring software with the processor, transmitting, by executing the monitoring software with the processor, the encrypted usage data to the remote system via the network to report the usage data to the remote system; and 	inserting, by executing an instruction with the processor, an advertisement in the media stream, the advertisement selected based on at least the reported usage data.
18.	(Cancelled). 
	Claims 1-18 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621